Citation Nr: 0635475	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes mellitus.  

2.  Entitlement to restoration of service connection for 
hypertension.  

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a prostate 
disorder, including as due to Agent Orange exposure.

5.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.

6.  Entitlement to service connection for erectile 
dysfunction, including as due to Agent Orange exposure.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971, including service in the Republic of Vietnam from June 
1969 to July 1970.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is contained in the claims folder.  

The Board, by this decision, grants restoration of service 
connection for diabetes mellitus and hypertension.  We note 
that the November 2005 RO rating action which severed service 
connection for those diseases, and from which the appealed 
claims for restoration of service connection for those 
diseases arises, also severed service connection for 
peripheral neuropathy of the right and left lower 
extremities.  The RO's basis for severing service connection 
for hypertension and its basis for severing service 
connection for peripheral neuropathy of the lower extremities 
was the same, namely, severance of service connection for 
diabetes mellitus which was the disorder on which secondary 
service connection for hypertension and the peripheral 
neuropathies was based.  Hence, restoration of service 
connection for peripheral neuropathies of the bilateral lower 
extremities is also implicated by the Board's decision here 
granting restoration of service connection for diabetes 
mellitus.  While the veteran did not perfect an appeal 
requesting restoration of service connection for peripheral 
neuropathies of the bilateral lower extremities, the Board 
does not believe the veteran should be penalized for such an 
oversight in this case.  Accordingly, the Board directs the 
RO to reconsider restoration of service connection for 
peripheral neuropathies of the bilateral lower extremities, 
based upon the Board's restoration here of service connection 
for diabetes mellitus.  

The issues of service connection for a heart condition, a 
prostate condition, a skin condition, hepatitis C, erectile 
dysfunction, and PTSD are all addressed in the Remand portion 
of the present decision, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.  


FINDINGS OF FACT

1.  Medical evidence of record and supporting an April 2004 
grant of service connection for diabetes mellitus included 
unequivocal diagnoses of diabetes mellitus, including upon VA 
examination in March 2004.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

3.  Severance of service connection for diabetes mellitus was 
based on a speculative medical assessment that a diagnosis of 
diabetes mellitus may not be supported by the medical 
evidence.

4.  Reasonable minds could differ as to whether diabetes 
mellitus was, and is, properly diagnosed.  The April 2004 
decision granting service connection for diabetes mellitus 
based upon a current diagnosis was not clearly erroneous.  

5.  By a June 2004 rating action, the RO granted service 
connection for hypertension as secondary to diabetes 
mellitus. 

6.  The RO severed service connection for hypertension based 
upon its severance of service connection for diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error (CUE) not having been 
committed in the April 2004 decision granting service 
connection for diabetes mellitus, severance of service 
connection was not warranted; restoration of service 
connection for diabetes mellitus is required.  38 U.S.C.A. §§ 
1110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 
3.303, 3.307, 3.309 (2006).

2.  Clear and unmistakable error (CUE) not having been 
committed in the June 2004 decision granting service 
connection for hypertension, severance of service connection 
was not warranted; restoration of service connection for 
hypertension is required.  38 U.S.C.A. §§ 1110, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA is not directly applicable to claims for restoration 
of service connection.  The Board does note that,by issuance 
of a proposed rating decision and notice of severance, it 
appears that the RO has also complied with relevant due 
process considerations with respect to severance of service 
connection for diabetes mellitus and hypertension, and the 
veteran has not contended otherwise.  See 38 C.F.R. 
§ 3.105(d).  In any event, those claims here adjudicated have 
been granted in full, and hence any due process 
considerations are moot.  

II.  Restoration of Service Connection for Diabetes Mellitus 

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained. 38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 38 
C.F.R. § 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned: the burden of 
finding clear and unmistakable error (CUE) in the prior 
decision. See Baughman, supra. 
 
CUE is defined as "a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, it must be found that 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  However, it has been held 
that although the same standards apply in a determination of 
CUE error in a final decision under section 3.105(a), and in 
a determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under 38 C.F.R. § 3.105(d), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, 10 Vet. App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

In this case, the RO by an April 2004 rating action granted 
service connection for diabetes mellitus as associated with 
exposure to herbicide agents (e.g., Agent Orange), based upon 
confirmation of the veteran's service in Vietnam from June 
1969 to July 1970, and upon a current diagnosis of diabetes 
mellitus.  

In the usual case, to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if it pre-existed such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306.  In some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
diseases which the Secretary of Veterans Affairs has 
associated with herbicide exposure include diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hence, 
upon establishment of current diabetes mellitus, service 
connection for that disease based on Agent Orange exposure 
would be warranted.  Id.  

The RO granted service connection for diabetes mellitus based 
upon post-service treatment records in which diabetes was 
assessed, and a March 2004 VA examination for compensation 
purposes.  

The March 2004 VA examiner did not review the claims folder, 
showing medical history, with the veteran carrying diagnosis 
of diabetes mellitus, and currently seeing a diabetic care 
provider, following a diabetic diet, and attempting to lose 
weight.  The veteran reported having occasional blurred 
vision for several years, but denied neurological symptoms.  
The examiner noted that a test in late December 2003 showed 
blood glucose of 101 and a tests in January 2004 showed 
creatinine of 1.7 and blood glucose of 86.  The records to 
which the VA examiner referred included those of a December 
2003 cardiac treatment hospitalization in which a blood 
glucose level of 135 was measured and an elevated creatinine 
level of 1.8 was also noted.  That hospitalization record 
included an assessment of diabetes mellitus under diet 
control.  The March 2004 VA examiner diagnosed diabetes, 
controlled by diet.  

Subsequent to the April 2004 rating action granting service 
connection, a further VA examination to address the veteran's 
diabetes mellitus was conducted in September 2004.  That 
examiner did review the claims folder, noted the diagnosis of 
diabetes mellitus in December 2003, and noted that the 
treatment records reflected that the veteran was following a 
low-fat, high-fiber, low-sugar diet, with diet serving as the 
only control of his diabetes because exercise was 
significantly precluded by fatigue and loss of strength.  
(The veteran has been diagnosed with severe congestive heart 
failure, with a recent left ventricular ejection fraction of 
30 percent).  The examiner diagnosed diabetes mellitus.  
However, the examination was principally to address any 
association between the veteran's diabetes mellitus and 
claimed hypertension and heart disease.  

A further VA examination to address the veteran's diabetes 
mellitus was conducted in December 2004.  That examiner 
reviewed the claims folder and noted past elevated blood 
glucose readings, but speculated that these probably were not 
conducted while the veteran was fasting.  He also noted that 
the veteran had a history of some hypoglycemic reactions, and 
had been noted on prior medical records to be practicing a 
diabetic diet.  The examiner concluded that the medical 
evidentiary record was lacked "clear diagnostic evidence" 
to support a "legal diagnosis of diabetes".

Essentially on the basis of this last examination, without 
any other medical conclusions of record that the veteran did 
not have diabetes mellitus, the RO by a February 2005 rating 
action proposed severance of service connection for diabetes 
mellitus.   

However, the record shows that the December 2004 VA 
examiner's conclusions were based upon speculation that past 
blood glucose tests were not performed while the veteran was 
fasting.  That examination report also did not present a 
definitive diagnosis of the absence of diabetes mellitus, but 
rather only a conclusion that there was not clear medical 
evidence to support the diagnosis.  Regarding such 
assessments, the U.S. Court of Appeals for Veterans Claims 
has concluded that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Further, the December 
2004 VA examiner's opinion amounts to negative speculation as 
to the existence of diabetes mellitus, since the presence of 
diabetes mellitus is not ruled out therein.  Such an opinion 
as to possibility is itself speculative, and hence can be 
afforded little weight.  Compare Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); to 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").

In contrast to this medical speculation by the December 2004 
VA examiner, the prior VA examiners in March 2004 and 
September 2004 did not equivocate, or express in speculative 
or conditional terms, their diagnoses of diabetes mellitus 
controlled by diet, and supported their diagnoses by current 
examination findings as well as past medical history.  

In the opinion of the Board, the RO's severance of service 
connection for diabetes mellitus was based on medical 
evidence which may be afforded little weight and which was 
arguably outweighed by prior, more cognizable evidence.  
Contrary to the RO's implied conclusion to support the 
severance, we respectfully believe that reasonable minds 
could certainly differ as to whether the prior VA grant of 
service connection for diabetes mellitus was appropriate.  
Hence, the requisite level of certainty for a finding of CUE 
in the prior, April 2004 decision granting service connection 
for diabetes mellitus is not shown in this case, and 
restoration of service connection is the appropriate course.  

III.  Restoration of Service Connection for Hypertension

The veteran also seeks restoration of service connection for 
hypertension, for which service connection had been granted 
by June 2004 rating action as secondary to the then-service-
connected diabetes mellitus, under 38 C.F.R. § 3.310.  The RO 
also severed service connection for diabetes mellitus by the 
November 2005 rating action, based on severance by that same 
rating action of service connection for diabetes mellitus.  
That appeared appropriate then, since service connection for 
hypertension had been granted as secondary to diabetes 
mellitus, and secondary service connection is granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310.

Because the Board here finds that the severance of service 
connection for diabetes mellitus was improper, the severance 
of service connection for hypertension on the basis of that 
severance of service connection for diabetes mellitus was 
also improper.  The RO's same error in finding CUE in the 
prior grant of service connection for diabetes mellitus 
requires reversal of the RO's severance of service connection 
for hypertension.  38 C.F.R. §§ 3.105(a), 3.310.  Hence, 
restoration of service connection for hypertension is also 
appropriate.  


ORDER

Restoration of service connection for diabetes mellitus is 
granted.

Restoration of service connection for hypertension is 
granted.     


REMAND

As noted in the Introduction, this Remand includes the issues 
of service connection for a heart condition, a prostate 
condition, a skin condition, hepatitis C, erectile 
dysfunction, and post-traumatic stress disorder (PTSD).  

Review of the claims folders informs that the veteran was not 
provided VCAA notice specific to each of these remanded 
issues - as required by the VCAA - with the exception of an 
April 2003 VCAA letter addressing the hepatitis C claim.  A 
November 2002 VCAA letter only generically addressed service 
connection claims, and failed even to mention the specific 
claims submitted.
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial RO decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Hence, remand is required, in part, to afford additional, 
specific VCAA notice addressing the veteran's claims for 
service connection for a heart condition, a prostate 
condition, a skin condition, erectile dysfunction, and PTSD.  

Additionally, the veteran has informed that he is in receipt 
of Social Security Administration (SSA) disability benefits.  
The medical records reflect that he is either severely or 
completely disabled due to his congestive heart failure with 
very low left ventricular ejection fraction.  Any SSA 
disability determinations must be obtained, together with 
underlying medical records, as these may be pertinent to the 
claims for service connection here remanded.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).
 
At his testimony before the undersigned in June 2006, the 
veteran clarified that he was claiming service connection for 
his heart disorder as associated with his claimed PTSD, 
reasoning that his PTSD profile had included depression, and 
depression can be a contributor to heart disease.  Because 
PTSD is here the subject of remand, as discussed below, 
consideration of the heart condition claim is to an extent 
conditional upon the outcome of the PTSD claim.  Further, the 
veteran has now been service-connected for hypertension, and 
the question of service connection for heart disease as 
secondary to the veteran's service-connected hypertension, 
based on either incurrence or aggravation, must now be 
considered.  38 C.F.R. § 3.310; Floyd v. Brown, 9 Vet. App. 
88 (1996) (VA is obligated to consider all reasonable 
potential theories of entitlement to a benefit under the law 
and regulations).  

The veteran claims entitlement to service connection for 
prostate and skin disorders, both as due to Agent Orange 
exposure.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (a)(6)(iii).  In this case, the 
veteran's presence in Vietnam during the Vietnam Era is 
established, and the Board concedes his exposure to Agent 
Orange.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307, 3.309.  Diseases that the 
Secretary of Veterans Affairs has associated with herbicide 
exposure include the following: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
veteran has not contended that a skin disorder had its onset 
proximate to service, and the evidence does not so reflect 
self-limiting chloracne within two years of Vietnam service.  
Prostate cancer is not shown by the record.  Rather, the 
veteran  has alleged prostate enlargement.  The Secretary has 
not determined there to be a presumptive association between 
Agent Orange exposure and such conditions as the veteran's 
claimed skin or prostate condition. 

The Secretary has determined that there is no positive 
association between Agent Orange exposure and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, no such 
presumptive basis for service connection will be afforded for 
the veteran's claimed skin condition and non-cancerous 
prostate condition.  However, the U.S. Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Hence, the veteran may support with 
affirmative medical opinion evidence a claim for service 
connection for a skin condition or a prostate condition as 
due to Agent Orange exposure.  In light of the VCAA 
development necessitated in this case, the veteran should be 
specifically asked to provide affirmative medical evidence to 
support these claims.  

The veteran, in testimony provided at his June 2006 hearing, 
also suggested that erectile dysfunction may be somehow 
associated with his Agent Orange exposure.  A VA 
genitourinary examination conducted in May 2004 specifically 
ruled out a causal association between the veteran's diabetes 
mellitus and his erectile dysfunction.  That examiner noted 
that, by the veteran's own history, his erectile dysfunction 
pre-dated his diabetes mellitus by over 30 years.  The 
veteran then contended that he had discovered his erectile 
dysfunction upon his return to the United States five months 
prior to his separation from service, but did not then seek 
medical attention.  The claims folder contains medical 
records from the Carolinas Healthcare System, inclusive of a 
record of hospitalization in September 2001 for penile 
implant to treat erectile dysfunction.  The medical history 
then noted was of erectile dysfunction due to vascular 
disease as confirmed by a doppler study performed at the 
office of D.E.S., M.D.  Hence, erectile dysfunction is 
plausibly associated with the veteran's claimed heart 
condition, and possibly his service connected hypertension.  
These questions should be addressed by a VA examiner.  

The veteran's PTSD is claimed as related to two alleged 
incidents.  In the first, the veteran was ordered to assist 
in moving dead soldiers' remains, contained in body bags, for 
a period of three days immediately upon his arrival in 
Vietnam.  However, as these duties were not an officially 
documented assignment, there would be no official record, and 
the stressor would thus be unverifiable through official 
channels.  If the veteran had personal documentary evidence, 
such as contemporaneous letters home describing the 
activities, this could serve to support the occurrence of the 
stressor.  He is therefore invited to submit any such 
corroborating evidence in his possession.  

The second alleged stressor is a mortar attack while the 
veteran was on a convoy as part of his official duties, with 
two fellow soldiers killed.  This stressor may be verified 
through official channels.  Hence, the veteran must be asked 
to provide details of this incident, and attempts to verify 
the incident through the service department should be made.  

Regarding the claim for service connection for hepatitis C, 
the veteran has alleged that he may have contracted the 
disease in service through shared toothbrushes, shared 
razors, or by providing a blood donation in the field.  None 
of these alleged means of transmission of hepatitis C is 
documented in the veteran's service medical records or by any 
other corroborating evidence within the claims folder, and 
hepatitis C was not diagnosed for many years after service.  
Nonetheless, SSA records to be obtained may yet include 
medical records shedding light on the veteran's hepatitis C 
and its origin in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a VCAA notice 
letter specifically addressing the claims 
for service connection for a heart 
condition, a prostate condition, a skin 
condition, erectile dysfunction, and PTSD.  
This should satisfy all VCAA notice 
obligations in accordance with the law, 
regulations, and other applicable legal 
precedent, to include judicial holdings.  

a.  The veteran should be specifically 
asked to provide affirmative medical 
evidence of a causal relationship 
between service and his claimed skin 
disorder, prostate disorder, erectile 
dysfunction, and hepatitis C, or 
between service-connected disability 
and these claimed disorders, or between 
Agent Orange exposure in service and 
any of these claimed disorders, or 
medical evidence of aggravation of 
these claimed disorder by service or by 
a service-connected disability.

b.  The RO should undertake any 
indicated development including based 
on any response from the veteran, as 
part of the duty to assist pursuant to 
the VCAA.

2.  The RO should obtain and associate 
with the claims file any Social Security 
disability determination(s) and the 
medical records underlying the 
determination(s).

3.  The veteran should be asked to provide 
details as to any specific, verifiable 
stressor incidents in service causative of 
his claimed PTSD.  This should include, in 
particular, the contended incident when 
there was a mortar attack on his convoy 
and two soldiers were killed. 

a.  He should be asked to provide, at a 
maximum, a 2-month date range for each 
alleged incident, his unit of 
assignment at the time of the incident, 
units involved in the incident, the 
location of the incident, any deaths or 
injuries of fellow soldiers during the 
incident and the names, ranks, and 
units of assignment of those dead or 
injured, as well as any other details 
that may be corroborated.  He should be 
advised that any and all such details 
may be helpful, but the more specific 
the details, the better.

b.  He should be informed that, without 
corroboration of an alleged incident 
and corroboration of his presence or 
involvement in the incident, the 
incident may not serve to support his 
claim for PTSD.  He should be informed 
that without providing, maximally, a 2-
month date range for an alleged 
incident and without providing 
information as to his unit at the time, 
the location, and details as to the 
incident alleged, corroboration cannot 
be obtained.  He should be informed 
that for his PTSD claim to be granted, 
a diagnosis must be based on an 
independently verified in-service 
stressor.  

c.  He should also be asked to provide 
any evidence he may have, to include 
contemporaneous letters or newspaper 
articles addressing the incident, or 
historical documents informing of the 
particular incident.   

4.  Thereafter, an enumeration of all the 
veteran's alleged in-service stressors 
which are possibly verifiable, together 
with a summary of details provided of 
these stressors, should be compiled by the 
RO.  The RO should provide this 
compilation in a query letter to the U.S. 
Army Joint Services Records Research 
Center (JSRRC), and any other indicated 
source, for any information that might 
corroborate the claimant's alleged 
stressors.  Any responses received should 
be associated with the claims folders.

5.  After completion of the foregoing, the 
RO must make a finding of any 
independently verified in-service 
stressors.  

6.  Thereafter, the RO should afford the 
veteran a VA psychiatric examination to 
address whether a diagnosis of PTSD, due 
to verified in-service stressor(s), may be 
made, and to address whether any other 
acquired psychiatric disorder which is 
present, including in particular 
depression, is causally related to service 
or is aggravated thereby.  All necessary 
tests should be conducted.  The claims 
folder must be made available to the 
examiner for review in association with 
the examination.  Any necessary, non-
invasive tests should be conducted.  The 
examiner should then address the 
following:  

a.  What are the veteran's current 
psychiatric disorders?

b.  If an in-service stressor has 
been independently verified and 
PTSD is present, then is it at 
least as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that PTSD is due to an 
independently verified in-service 
stressor?  

c.  For any acquired psychiatric 
disorder is present, is it at least 
as likely as not that the disorder 
developed in service or is 
otherwise causally related to 
service?

d.  Note: The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

e.  A rationale should be provided 
for all opinions given, and the 
factors upon which each medical 
opinion is based must be set forth 
in the report.

f.  If the examiner cannot answer 
any of the questions posed without 
resorting to unsupported 
speculation, the examiner should so 
state.

7.  Thereafter, the RO should afford the 
veteran an additional VA cardiovascular 
examination, and the examiner should 
address the nature and etiology of each of 
the veteran's current cardiovascular 
disorders.  The examiner should review the 
claims folder, including the veteran's 
service medical records.

a.  The examiner should indicate the 
approximate date of onset of the 
veteran's diabetes mellitus, and then 
should indicate the approximate date at 
which the veteran's hypertension may 
have been aggravated by his diabetes 
mellitus.

b.  Then, for each diagnosed 
cardiovascular disorder except 
hypertension, the examiner should 
address the following:

1.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the cardiovascular 
disorder was incurred or aggravated 
by the veteran's hypertension 
following the date of aggravation of 
the veteran's hypertension by his 
diabetes mellitus?

2.  If PTSD or another psychiatric 
disorder has been found by a VA 
examiner (from remand instruction 6) 
to be causally related to service, is 
it at least as likely as not that the 
acquired psychiatric disorder(s) 
found to be causally related to 
service caused or aggravated  the 
cardiovascular disorder.  This 
question must also be answered with 
due regard to the relative dates of 
onset of disorders, as documented in 
the record.

3.  Is the cardiovascular disorder 
otherwise causally related to 
service?  In answering this question, 
the examiner should provide an 
approximate date of onset of the 
cardiovascular disorder.

4.  Is it at least as likely as not 
that the veteran's erectile 
dysfunction is aggravated by the 
veteran's hypertension following the 
date of aggravation of the veteran's 
hypertension by his diabetes 
mellitus?

c.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

d.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

e.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state

8.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any of 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


